DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to methods with a robot system, classified in A61B 34/20.
II. Claims 14-20, drawn to a method for aligning vertebrae, classified in A61B 17/025.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs and effects, wherein Invention I is primarily applicable for removing bone, while Invention II is applicable for distracting vertebral bodies.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Vamsi Kakarla on March 2, 2022, a provisional election was made without traverse to prosecute invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because, under “CROSS-REFERENCE TO RELATED APPLICATIONS,” in para. [0001], U.S. Pat. No. 10,531,927 is not cited as being issued from U.S. Application No. 14/476,101; the abandonment of U.S. Application No. 14/475,998 is not mentioned; and U.S. Pat. No. 9,782,229 is not cited as being issued from U.S. Application No. 13/924,405.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melkent et al. (6,725,080).  Melkent et al. disclose, at least in the figures and col. 4, line 3 to col. 5, line 14; col. 7, line 22 to col. 9 line 10; and col. 10, line 26 to col. 11, line 39; a method for inserting a tubular element (e.g., 310a, 310b, or 310c) into a patient with a robot system  (via a robotic arm, according to col. 7, lines 30-36) comprising: loading a computed tomography scan volume (i.e., 3-D volumetric data) on to the robot system;  by a surgeon (according to col. 10, lines 37-42) the programmed route while the robot system is moving the tubular element through the patient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are under 35 U.S.C. 103 as being unpatentable over Melkent et al. (6,725,080) in view of Schneider (5,531,227).  Melkent et al. disclose the invention substantially as claimed.  Melkent et al. disclose, at least in the figures and col. 4, line 3 to col. 5, line 14; col. 7, line 22 to col. 9 line 10; and col. 10, line 26 to col. 11, line 39; a method for removing bone with a robot system comprising: positioning along a desired trajectory an end effectuator (e.g., tube 310a, 310b, or 310c) to which a drill (a drill with an attached guidewire) is adapted to be attached; retrieving a 3-D CT image scan volume (i.e., 3-D volumetric data); controlling the drill to remove bone from a desired trajectory; wherein the method further comprises displaying, on a display device (115); 
However, Melkent et al. do not explicitly disclose receiving a defined perimeter on the desired trajectory through the anatomy to be drilled; retrieving a slice plane from a 3-D CT image scan volume, the retrieved slice plane being a two-dimensional slice lateral to the longitudinal axis of the drill attached to the end effectuator; and under the control of the robot system, automatically demarcating drilling area and non-drilling soft tissue area in the intersection of the defined perimeter and the each retrieved slice plane, the step of automatically demarcating includes demarcating using grayscale thresholding; controlling the drill to remove bone from the desired trajectory in the intersection of the defined perimeter and the slice plane; continuously retrieve a slice plane distally down the desired trajectory; and for each retrieved slice plane; wherein the method further comprises defining, by a user, a perimeter on a pathway through the anatomy; and wherein the method further comprises displaying, on a display device, the each retrieved slice plane as the end effectuator is repositioned.
Schneider teaches, at least in col. 5, lines 9-58; col. 7, lines 38-63; col. 8, lines 37-52; col. 10, lines 1-54 and col. 12, lines 52-65; a computer controlling a method 
It would have been obvious to one having ordinary skill in the art, in view of Schneider, to modify the method of Melkent et al., so that it includes receiving a defined perimeter on a desired trajectory through the anatomy to be treated; retrieving a slice plane from a 3-D CT image scan volume; continuously retrieving a slice plane distally down a desired trajectory; automatically demarcating the defined perimeter and each retrieved slice plane, the step of automatically demarcating includes demarcating using grayscale thresholding for each retrieved slice plane; and defining a perimeter on a pathway through the anatomy; wherein the method further comprises displaying, on a display device, each retrieved slice plane. Such modifications would ensure that proper tissues (e.g., bone, in this case) are safely and effectively acted upon with the drill.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (6,725,080) in view of Douglas et al. (8,206,304).  Melkent et al. disclose the invention substantially as claimed, but do not explicitly disclose that the method further comprises continuously sensing neural activity through a neural sensing probe inserted into the tubular element; and automatically changing the programmed route based upon the neural activity sensed by the neural probe.  Douglas et al. teach, at least in figure 7 and col. 2, lines 18-24; col. 8, lines 46-67; and col. 15, line 38 to col. 16, line 17; a method with a robot system, wherein neural activity is continuously sensed through a neural sensing probe (a Doppler probe) inserted into the tubular element (a tubular sheath); and automatically changing the programmed route based upon the neural activity sensed by the neural probe (when the Doppler probe is combined with an endoscopic or laparoscopic instrument and is used to guide the instrument to target sites, according to col. 9, lines 15-24; col. 13, lines 21-37; and col. 14, lines 41-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Melkent et al., so that neural activity is continuously sensed through a neural sensing probe, and the programmed route is automatically changed upon the neural activity sensed by the neural probe.  Such modifications would ensure that nerves, where present, are spared damage from the insertion and use of the tubular element and other surgical implements.  Also, pairing a Doppler probe with an endoscopic or laparoscopic instrument would allow changing of a route of the probe and/or implement upon sensing of neural activity by the probe.
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771